      Case 1:17-cv-01246-ALC-OTW Document 101 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                         :
JUDITH SCHAPER,                                                          : PROPOSED ORDER
                                                                         :
                                         Plaintiff,                      :
                                                                         : Docket No. 17-cv-01246 (ALC) (OTW)
          -against-                                                      :
                                                                         :
THE BRONX LEBANON HOSPITAL CENTER                                        :
and CAROL WILSON,                                                        :
                                                                         :
                                                                         :
                                         Defendants.                     :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


       THIS MATTER having come before the Court on the application of Defendants, and the
Court having considered the application and for good cause having been shown,
                         9
        IT IS, on this ______ day of February, 2021,

        ORDERED as follows:

                That Roy W. Breitenbach has withdrawn as Counsel for the Defendants.




                                                         Hon. Ona T. Wang
                                                         U.S.M.J.




5976804v.1
